 



Exhibit 10.1
AMENDMENT No. 1 TO SECURED LOAN AGREEMENT
     AMENDMENT TO SECURED LOAN AGREEMENT (this “Amendment”) dated as of
September 24, 2007 among WESTLB AG, NEW YORK BRANCH (the “Lender”), U.S. BANK
NATIONAL ASSOCIATION, a national banking association (the “Collateral Agent” and
“Securities Intermediary”), LEAF EQUIPMENT LEASING INCOME FUND III, L.P., a
Delaware limited partnership (“LEAF” or the “Seller”), LEAF FINANCIAL
CORPORATION, a Delaware corporation (the “Servicer”), LEAF FUNDING INC., a
Delaware corporation (the “Originator”) and LEAF FUND III, LLC, a Delaware
limited liability company (the “Borrower”).
W I T N E S S E T H:
     WHEREAS, the parties hereto are parties to the Secured Loan Agreement,
dated as of June 19, 2007 (the “Secured Loan Agreement”);
     WHEREAS, pursuant to Section 14.04 of the Secured Loan Agreement, the
parties hereto wish to amend the Secured Loan Agreement and hereby agree that
the Secured Loan Agreement is hereby amended; and
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     SECTION 1. Definitions.
     (a) Whenever used in this Amendment, capitalized terms used and not
otherwise defined herein shall have the meanings set forth in Appendix A to the
Secured Loan Agreement.
     (b) Any term that relates to a document or a statute, rule, or regulation
includes any amendments, modifications, supplements, or any other changes that
may have occurred since the document, statute, rule, or regulation came into
being, including changes that occur after the date of this Amendment.
     SECTION 2. Amendments. The parties hereto hereby agree, pursuant to
Section 14.04 of the Secured Loan Agreement, to amend the Secured Loan Agreement
as follows:
     (a) The definition of Maximum Facility Amount in Appendix A shall be struck
in its
entirety and replaced with:
          “Maximum Facility Amount” means $250,000,000.
     (b) The Note is hereby modified so that the Maximum Facility Amount
thereunder is $250,000,000.
     SECTION 3. Representations and Warranties. Borrower, LEAF and Servicer each
hereby severally certifies as to itself that its respective representations and
warranties set forth in Article VI of the Secured Loan Agreement (and any other
representations and warranties made by Borrower, LEAF or Servicer in the Secured
Loan Agreement) are true and correct on the date

 



--------------------------------------------------------------------------------



 



hereof with the same force and effect as if made on the date hereof, except to
the extent such representations and warranties speak specifically to an earlier
date in which case they shall have been true and correct on such date. In
addition, Borrower, LEAF and Servicer each severally represents and warrants
(which representations and warranties shall survive the execution and delivery
hereof) that (a) no unwaived Facility Termination Event or Event of Default (nor
any event that but for notice or lapse of time or both would constitute an
unwaived Facility Termination Event or Event of Default) shall have occurred and
be continuing as of the date hereof nor shall any unwaived Facility Termination
Event or Event of Default (nor any event that but for notice or lapse of time or
both would constitute an unwaived Facility Termination Event or Event of
Default) occur due to this Amendment becoming effective, (b) Borrower, LEAF and
Servicer each has the power and authority to execute and deliver this Amendment
and has taken or caused to be taken all necessary actions to authorize the
execution and delivery of this Amendment, (c) no consent of any other person
(including, without limitation, members or creditors of Borrower, LEAF or
Servicer), and no action of, or filing with any governmental or public body or
authority is required to authorize, or is otherwise required in connection with
the execution and performance of this Amendment, other than such that have been
obtained, (d) the Secured Loan Agreement, as amended by this Amendment,
constitutes the legal, valid and binding obligation of Servicer, LEAF and the
Borrower, enforceable against them in accordance with its terms except as the
enforceability thereof may be limited by bankruptcy, insolvency, moratorium,
reorganization and other similar laws of general application affecting
creditors’ rights generally and by general principles of equity (whether such
enforceability is considered in a proceeding in equity or law) and (e) the
execution, delivery and performance of this Amendment will not violate any
provision of any existing law or regulation or any order or decree of any court,
regulatory body or administrative agency or the certificate of formation or the
limited liability company agreement of Servicer, LEAF or Borrower or any
material indenture, agreement, mortgage, deed of trust or other instrument to
which Servicer, LEAF or the Borrower is a party or by which it is bound.
     SECTION 4. Ratification. Upon execution of this Amendment, the Secured Loan
Agreement shall be amended in accordance herewith, and the respective rights,
limitations, obligations, duties, liabilities and immunities of the parties
shall hereafter be determined, exercised and enforced subject in all respects to
such amendments, and the terms of this Amendment shall be a part of the Secured
Loan Agreement for any and all purposes. Except as modified and expressly
amended by this Amendment, the Amendment is in all, respects ratified and
confirmed, and all the terms, provisions and conditions thereof shall be and
remain in full force and effect.
     SECTION 5. GOVERNING LAW. THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF
LAW PRINCIPLES THEREOF.
     SECTION 6. Counterparts. For the purpose of facilitating the execution of
this Amendment and for other purposes, this Amendment may be executed
simultaneously in any number of counterparts, each of which shall be deemed to
be an original and together shall constitute and be one and the same instrument.

2



--------------------------------------------------------------------------------



 



     SECTION 7. Severability of Provisions. If any one or more of the provisions
or terms of this Amendment shall be for any reason whatsoever held invalid, then
such provisions or terms shall be deemed severable from the remaining provisions
or terms of this Amendment and shall in no way affect the validity or
enforceability of the other provisions or terms of this Amendment.
     SECTION 8. Amendment. This Amendment may be amended or modified from time
to time by the parties hereto, but only by an instrument in writing signed by
each of the parties hereto.
     SECTION 9. Headings. The Section headings are not part of this Amendment
and shall not be used in its interpretation.
[REMAINDER OF PAGE IS INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the day and year first above written.

            LEAF FUND III, LLC,
as Borrower
      By:   /s/ Miles Herman         Name:   Miles Herman        Title:  
President, COO     

                      LEAF EQUIPMENT LEASING INCOME
FUND III, L.P.,
as Seller
 
                    By:   LEAF ASSET MANAGEMENT LLC
as General Partner
 
                    By:   /s/ Miles Herman              
 
      Name:   Miles Herman    
 
      Title:   President, COO    

            LEAF FINANCIAL CORPORATION,
as Service
      By:   /s/ Miles Herman         Name:   Miles Herman        Title:  
President, COO     

            LEAF FUNDING, INC.,
as Originator
      By:   /s/ Miles Herman         Name:   Miles Herman        Title:   Senior
Vice President  

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent and Securities Intermediary
      By:           Name:           Title:      

            WESTLB AG, NEW YORK BRANCH,
as Lender
      By:           Name:           Title:      

            By:           Name:           Title:        

 